The outcome document 
adopted at the High-level Plenary Meeting (resolution 
60/1) serves as a map by which we navigate in seeking 
to improve the lives of the many peoples of the world; 
it may be imperfect, but it is our task as leaders to 
provide a vision of a better world and to lead our 
peoples towards the achievement of that vision. The 
outcome document spells out this vision, and we 
should use it much as one uses a map when navigating 
the destiny of our respective nations.  
 In this respect, Nauru looks to the United Nations 
as the global leader in reaching this vision of a better 
world: a world in which human rights are collectively 
recognized and defended, terrorism in any form is 
eliminated, peace and security is promoted and 
maintained, and poverty is eradicated. We therefore 
applaud the effort to strengthen the work of the United 
Nations through management reform. This should 
improve the delivery of the global services that this 
Organization is expected to provide. 
 Equally important is the need to reform the 
Security Council, to recognize that international 
developments since the establishment of that body 
many decades ago now demand a more democratic 
representation of the global family in an expanded 
Security Council. The earlier these reforms are 
implemented, the earlier the work of the United 
  
 
4 05-51226 
 
Nations can be further improved, with commensurate 
benefit to the people whose interests we all serve. 
 Nauru is in the unenviable position of having lost 
its earlier status as a donor country, with much of its 
wealth lost through mismanagement and, in particular, 
corrupt leadership. We therefore speak with some 
experience when we note with encouragement the 
decision by the United Nations to implement 
management and structural reforms to improve, 
amongst other things, transparency and accountability 
for the greater good of Member countries and the 
peoples we represent.  
 Nauru itself is undertaking significant economic 
and political reforms as it recommences the nation-
building process. These include the design of a national 
development strategy, the public consultative phase of 
which has just been concluded; it will be presented to 
the donor community in November this year. We hope 
that the international community can participate, not by 
driving the development agenda for the people of 
Nauru, but by accepting the vision of our people as that 
to be implemented by Nauru with the support of its 
development partners. The development agenda for 
developing countries, particularly those with fragile 
and vulnerable economies, must be designed by those 
on whose lives that agenda will have an impact and not 
by external parties that have a different agenda. 
 We believe that the thorough consultative process 
within which the national development strategy is 
being designed is in itself an exercise in democracy. 
The views expressed by government and non-
government agencies and by community, faith and 
other leaders, is testament to the strength of democracy 
in Nauru. To turn a blind eye to this process by driving 
a development agenda not envisioned by the people is 
not only dangerous to the development needs of the 
people it should serve, but a threat to democracy itself. 
We hope that the United Nations itself will have a 
leading role in assisting the rebuilding of Nauru and in 
achieving the Millennium Development Goals by 2015. 
We reiterate our call for a United Nations presence in 
Nauru for this purpose. 
 Nauru also calls upon the developed world to 
match its rhetoric with action when it comes to meeting 
the development needs of the developing world, 
through development financing and/or debt relief. It is 
simply not good enough to be targeting the 
achievement of the Millennium Development Goals by 
2015 without making available the resources to fund 
that effort. The developed world has an obligation to 
share its resources with the developing world by 
ensuring it meets its own target of official development 
assistance expenditure of 0.7 per cent of gross 
domestic product, and to achieve it promptly, if the 
developing world is to achieve the Millennium 
Development Goals within 10 years. 
 The decision not to consider the question of the 
people of Taiwan is a gross dereliction of duty by this 
Assembly. There are 23 million people on Taiwan who 
are being denied the right to be recognized and 
protected by this Organization. The United Nations has 
a role in assisting and facilitating constructive dialogue 
to ensure a future of peace for the people of Taiwan 
and the rest of that region. Peace and security in the 
Taiwan Strait is peace and security in the Asia-Pacific 
region. I am very hopeful that Member States will 
recognize and accept the appeal by the good people of 
Taiwan at the sixtieth session of the General Assembly.  
 God bless the Republic of Nauru and God bless 
the United Nations and the peoples of the world. We 
shall proceed with God’s will first. 